 LOCAL 825, INT'L UNION OF OPERATINGENGINEERS279cals in the meter reading department), guards, professional employ-ees, and supervisors (including the assistant night foreman and theassistant forewoman-office cleaners in the building service and realestate department) as defined in the Act.[Text of Direction of Election omitted from publication.]Local 825, International Union of Operating Engineers, AFL-CIO, and its agents and representatives,Peter Weber,businessmanager,WilliamDuffy,business agent and John Pierson,business agentandUnited Engineers & Constructors, Inc.Local 825, International Union of Operating Engineers, AFL-CIO, and its agents and representatives,Peter Weber,businessmanager and William Duffy, business agentandUtility Serv-ice Corp.Local 825, International Union of Operating Engineers, AFL-CIO, and its agent and representative,Peter Weber,businessmanagerand W. A.Chester, Inc.Local 825, International Union of Operating Engineers, AFL-CIO, and its agents and representatives,Peter Weber,businessmanager,William Duffy,business agent and John Pierson,business agentandPublic Service Electric&Gas Company.CasesNos. P,2-CC-139, 22-CC-140, 92-CC-141, and 22-CC-14°2.August 27, 1962DECISION AND ORDEROn May 11, 1962, Trial Examiner John F. Funke issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents, Local 825, International Union of Operating Engineers,AFL-CIO, its business manager, Peter Weber, and its business agents,William Duffy and John Pierson, had engaged in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.He also found that the Respondents had not engaged in otherunfair labor practices alleged in the complaint.Thereafter, only theGeneral Counsel filed exceptions to the Intermediate Report and asupporting brief, limited to matters affecting the recommended remedyand order.Respondents thereupon filed an answering brief contend-ing that the Trial Examiner's recommended order should be adoptedwithout material change.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with138 NLRB No. 26. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the ex-ceptions and briefs, and hereby adopts the Trial Examiner's findings,'conclusions, and recommendations, with the modifications in the.remedy and order indicated below.THE REMEDYThe General Counsel excepted to the order and notice as drawn bythe Trial Examiner, contending that because of the nature and extentof the violations involved and because of the Respondent Union'sdemonstrated disregard of the Act by its record of like violationsagainst persons with whom it had disputes,2 a broad order against itis necessary in order to prevent it from continuing, with impunity, toviolate the secondary boycott sections of the Act.We agree that anorder against Respondents to cease and desist from secondary activityagainst any person I in order to force such person to cease doing busi-ness with Chester, Gates, Utility, Public Service, or with other pri-mary employers, not limited to those named in the Order, is necessarybecause of the extent to which Respondents have demonstrated aproclivity to engage in unlawful secondary activities in furtherance oftheir disputes with these and other primary employers.4'In finding that employees of Gates were induced by Respondents to strike In order tocause Gates to cease doing business withUtility, theTrialExaminer inadvertentlynamed "Chester"when It is clear that he meant "Utility."The Trial Examiner also set forth an Incident in which Local 825's business manager,Weber, told Baker, chief engineer for Public Service, that be wanted Public Service tocancel its contract with Chester,and threatened that he would shut down the Marionjob and all Public Service jobs where Local 825 engineers were employed if Baker madeother contracts with contractors who had agreements with Local 164, IBEW.However,the Trial Examiner failed to Include among his other findings, that Respondents hadthereby threatened, coerced, or restrained Public Service with an object of forcing or re-quiring it to cease doing business with Chester,in violation of Section 8(b) (4) (ii) (B) ofthe ActAccordingly,we hereby find that the conduct described above constituted a vio-lation of this section of the Act2 The following Board proceedings disclose such violations of the Act by this Respond-ent:Local 825. International Union of Operating Engineers,AFL-CIO (Carleton Brothers'Company),131 NLRB 452;Local 825,IUOE (R. G. Maupai),135 NLRB 578;Local 825,IUOE (Warren George, Inc.),Case No 22-CC-99 (not published In NLRB volumes), inwhich no exceptions were filed to the Trial Examiner's finding of violation.9United Association of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, Local No469,AFL-CIO (W. D.Don Thomas,Construction Company),130 NLRB 1289.4 International Brotherhood of Teamsters,etc(Overnite Transportation Company),130 NLRB 1007;Local Union 522, Lumber Drivers,Warehousemen and Handlers,Inter-natio'nal Brotherhood of Teamsters,etc. (RepublicWire Corporation),129 NLRB 387,enfd. 294 F.2d 811(C.A.3) ; Brewery and Beer Distributor Drivers,Helpers and Plat-form Men, Local 830, International Brotherhood of Teamsters etc. (Delaware Valley BeerDistributor Association),125 NLRB 12,enfd.281 F. 2d 319 (C.A 3) LOCAL 825, INT'L UNION OF OPERATINGENGINEERS281ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local 825, In-ternationalUnion of Operating Engineers, AFL-CIO, its officers,agents, representatives, successors, and assigns, and Respondents PeterWeber, William Duffy, and John Pierson, shall:1.Cease and desist from engaging in, or inducing or encouragingany individual employed by Lettieri and Bellezza Company, GatesConstruction Company, United Engineers & Constructors, Inc., or anyother employer, to engage in, a strike or refusal in the course of hisemployment, to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities orto perform any services; or threatening, restraining, or coercingLettieri and Bellezza Company, Gates Construction Company, UnitedEngineers & Constructors, Inc., Public Service Electric & Gas Com-pany, or any other employer, where, in eithercase,an object thereofis to force or require: (1) Lettieri and Bellezza Company or anyother employer or person to cease doing business with W. A. Chester,Inc., or with any other employer or person; (2) Gates ConstructionCompany or any other employer or person to cease doing businesswith Utility Service Corp. or with any other employer or person;(3)United Engineers & Constructors, Inc., or any other employer orperson, to cease doing business with Public Service Electric & GasCompany or any other persons in order to force or require PublicService Electric & Gas Company or any other person to cease doingbusiness with W. A. Chester, Inc., Gates Construction Company, orwith any other employer or person; or (4) United Engineers & Con-structors, Inc., or any other person to cease doing business with PublicService Electric & Gas Company or any other person in order to,forcePublic Service Electric & Gas Company or any other personto -force Gates Construction Company or any other person to ceasedoing business with Utility Service Corp. or with any other employeror person.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Post at its offices and meeting halls, copies of the noticeattached hereto marked "Appendix." ICopies of the notice, to befurnished by the Regional Director for the Twenty-second Region,shall, after being duly signed by the authorized representative of theRespondent Union and by Peter Weber, William Duffy, and JohnPierson, be posted by the Respondent Union immediately upon re-' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDceipt thereof, and be maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takento insure that the notices are not altered, defaced, or covered by anyother material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Twenty-second Region, for posting by United Engi-neers & Constructors, Inc., Utility Service Corporation, W. A. Chester,Inc., and Public Service Electric & Gas Company and all other em-ployers involved in this proceeding, who are willing, at all locationsupon their or other premises where notices to their employees arecustomarily posted.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have takento comply herewith.APPENDIXNo11CETO ALL MEMBERS Or LOCAL825,INTERNATIONAL UNIONOFOPERATING ENGINEERS,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage any individualemployed by Lettieri and Bellezza Company, Gates ConstructionCompany, United Engineers & Constructors, Inc., or any otheremployer, to engage in, a strike or refusal in the course of theiremployment to use, handle, or work on any goods, articles, ma-terials, or commodities or to perform any services ; or threaten,restrain, or coerce Lettieri and Bellezza Company, Gates Con-struction Company, United Engineers & Contructors, Inc., PublicService Electric & Gas Company, or any other employer, where,in either case, an object thereof is to force or require (1) Lettieriand Bellezza Company or any other employer or person to ceasedoing business with W. A. Chester, Inc., or any other employer orperson; (2) Gates Construction Company or any other employeror person to cease doing business with Utility Service Corp., orany other employer or person; (3) United Engineers & Construc-tors, Inc., or any other employer or person to cease doing businesswith Public Service Electric & Gas Company or any other personsin order to force or require Public Service Electric & Gas Coin-pany or any other person to cease doing business with W. A.Chester, Inc., Gates Construction Company or any other em-ployer or person; or (4) United Engineers & Constructors, Inc.,or any other person to cease doing business with Public Service LOCAL 825, INT'L UNION OF OPERATING ENGINEERS283Electric & Gas Company or any other person in order to forcePublic Service Electric & Gas Company or any other person toforce Gates Construction Company or any other person to ceasedoing business with Utility Service Corp. or any other employeror person.LOCAL 825, INTERNATIONAL UNIONOF OPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated---------------- By--------------------------------------(Representative)(Title)-------------------------------------------PETER WEBER(Business Manager)---- --------------------------------------WILLIAm DUFFY(Assistant Business Manager)--- ---------------------------------------JOHN PIERSON(Assistant Business Manager)This notice must remain posted for60 daysfrom the date hereof,and must not be altered,defaced, orcovered by any othermaterial.Employees may communicatedirectlywith the Board'sRegionalOffice, 744 Broad Street,Newark 2, NewJersey, Telephone Number,Market 4-6151, if theyhave any question concerning this notice orcompliancewith its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe charge in Case No. 22-CC-139 was filed on October 9, 1961, by UnitedEngineers & Constructors, Inc., against Local 825, International Union of OperatingEngineers,AFL-CIO, and its agents and representatives, Peter Weber, businessmanager, William Duffy, business agent, and John Pierson, business agent, herein re-ferred to as Local 825 or collectively as the Respondents.The charge in Case No. 22-CC-140 was filed on October 9, 1961, by UtilityServiceCorp.,against the Same Respondents, excepting Pierson.The charge in Case No. 22-CC-141 was filed on October 9, 1961, by W. A.Chester, Inc., against the same Respondents, excepting Pierson and Duffy.The charge in Case No. 22-CC-142 was filed on October 12, 1961, by PublicService Electric & Gas Company against the same Respondents.On October 23, 1961, the Regional Director for the Twenty-second Region, hereincalled the General Counsel, issued an order consolidating the above cases and issueda complaint alleging the Respondents had, in each of the cases, engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i) and (ii) (B) and Section2(6) and (7) of the Act.The answer of Respondents denied the commission of any unfair labor practices.Thereafter, on January 10, 1962, the parties entered into a stipulation of facts.'This proceeding, with all parties represented by counsel, was heard before TrialExaminer John F. Funke at Newark, New Jersey, on January 30 and March 2, 5,8, and 14, 1962.At the conclusion of the case counsel for Respondents submitted oral argumentand a brief was received from the General Counsel on April 18.Upon the entire record in this case, including oral argument and the brief of theGeneral Counsel, and from my observation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE CHARGING PARTIESThe parties have stipulated and I find that United Engineers & Constructors, Inc.(herein called United), is, and has been at all times material herein, a DelawareI General Counsel's Exhibit No. 2. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorporation which has its principal offices and place of business at 1401 Arch Street,Philadelphia, Pennsylvania, and is engaged in the building and construction industryin a number of States of the United States, including the State of New JerseyDuring the past year, United had gross annual revenue, in excess of $2,000,000, ofwhich gross annual revenue in excess of $1,000,000 was derived from services per-formed outside the States of Pennsylvania and Delaware.The parties have stipulated and I find that Utility Service Corp. (herein calledUtility) is, and has been at all times material herein, a New York corporation withits principal office and place of business at 715 Elizabeth Avenue, Elizabeth, NewJersey, and is engaged in the building and construction industry in the constructionof underground transmission facilities and power substationsDuring the pastyear Utility had gross annual revenue in excess of $500,000, of which gross annualrevenue in excess of $100,000 was derived from services performed outside theState of New York.The parties have stipulated and I find that W. A. Chester, Inc. (herein calledChester), is, and has been at all times material herein, a New York' corporationhaving its principal office and place of business at 51 Ranick Drive East, Amityville,New York, and is engaged in the business of installing high voltage cable systemsin various States of the United States.During the past year Chester had annualgross revenue in excess of $1,000,000, of which gross annual revenue in excess of$750,000 was derived from services performed outside the State of New York .The parties have stipulated and I find that Public Service Electric & Gas Com-pany (herein called Public Service) is, and has been at all times material herein, aNew Jersey corporation having its principal offices and place of business at 90Park Place, Newark, New Jersey, and is engaged in the operation of generatingstations, gas plants, and distribution centers throughout the major portion of theState of New Jersey.During the past year, in the course and conduct of its businessoperations, Public Service had gross annual revenue in excess of $10,000,000 ofwhich gross annual revenue in excess of $1,000,000 was derived from the sale andtransmission of gas and electric energy directly to customers outside the State ofNew Jersey.The parties have stipulated and I find that Gates Construction Company (hereincalled Gates) is, and has been at all times material herein, a New Jersey corporationwhich has its principal office and place of business at the foot of Industrial Avenue,Little Ferry, New Jersey, and is engaged in the building and construction industry.During the past year Gates had gross annual revenue of in excess of $1,000,000, ofwhich gross annual revenue in excess of $500,000 was derived from services renderedoutside the State of New Jersey.The parties have stipulated and I find that Lettieri and Bellezza Company (hereincalled Bellezza) is a New Jersey corporation which has its principal office and placeof business at the foot of Jersey Avenue, Jersey City, New Jersey, and is engagedin the building and construction industry.During the past year Bellezza had grossannual revenue in excess of $500,000 and made gross annual purchases valued atin excess of $200,000ing of the Act.H. LABOR ORGANIZATIONS INVOLVEDThe parties have stipulated and I find that Local 825,InternationalUnion ofOperating Engineers,AFL-CIO;Local 1049,International Brotherhood of Electri-calWorkers,AFL-CIO, andLocal 565, International Brotherhood of Electrical -Workers,AFL-CIO,are labor organizations within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAt all times material herein Public Service has been engaged in a large scalemaintenance and expansion program, the estimated cost of which is approximately$150,000,000.This program involves not only the construction of new facilities,but also the modernization and repair of existing facilities and equipment relatingto the production and distribution of both electric and gas energy.In conjunction with the aforesaid expansion program,Public Service,on or aboutJuly 26, 1961, awarded a contract to Chester for the construction and installationof an Oilostatic high voltage underground cable to connect Public Service'sMariongenerating station, JerseyCity,New Jersey,and its Bayonne, New Jersey,switchingstation.Work at the construction site began on or about August 25, 1961. Chestersubcontracted to Bellezza the work of excavation.manhole construction,and re-paving.At all times material herein,Bellezza has had a collective-bargaining LOCAL 825, INT'L UNION OF OPERATING ENGINEERS285agreement with Respondent Local 825 pursuant to which Bellezza is required toobtain employees through Local 825 and Local 825 is required to furnish employeesto Bellezza as requested.Respondent Local 825 does not have a contract withChester, nor has Respondent Local 825 been certified by the National Labor Rela-tions Board as the collective-bargaining representative of any of Chester's employees.In conjunction with the aforesaid expansion program, Public Service, on or aboutAugust 14, 1961, awarded to Gates a contract for the construction and installationof 12 pipe type electric cables beneath the Hackensack River connecting PublicService'sHackensack,New Jersey, substation and its Bergen switching station,Ridgefield, New Jersey.Work at the construction site began in September 1961.Gates reserved to itself the work of preparing the riverbed, including the buildingof a cofferdam.The electrical work for this project was subcontracted by Gates toUtility.At all times material herein, Gates has had a collective-bargaining agree-ment with Respondent Local 825 pursuant to which Gates is required to obtainemployees through Local 825 and Local 825 is required to furnish employees toGates as requested.Respondent Local 825 does not have a contract with Utilitynor has Respondent Local 825 been certified by the National Labor Relations Boardas the collective-bargaining representative of any of Utility's employees.At all times material herein Gates has been engaged in the excavation of aidrainage ditch in connection with the construction of a new generating station toybe known as the Hudson generating station located at Jersey City, New Jersey.Such work is being performed pursuant to a contract awarded Gates by PublicService.In connection with these operations Gates has used individuals who aremembers of, or represented by, Respondent Local 825, in conformity with theaforesaid collective-bargaining agreement.At all times material herein, pursuant to contracts awarded it by Public Service,United has been engaged in the construction and repair of electrical generating anddistribution systems at a number of the electrical generating stations of PublicService including the Bergen generating station, Ridgefield, New Jersey, the Sewarengenerating station, Sewaren, New Jersey, the Mercer generating station, HamiltonTownship, New Jersey, and the Burlington generating station, Burlington, NewJersey.Pursuant to a contract awarded it by Public Service, since approximately March1961, United has been engaged in the conversion of carburetted water gas sets to highB.t.u.'s at Public Service's Paterson station gas works, Paterson, New Jersey.At all times material herein, United had collective-bargaining agreements with anumber of craft unions, pursuant to which it has formed its employee complementsfor these respective projects.Among these unions are International Union of Op-erating Engineers and its affiliate, Respondent Local 825.By the terms of itscontract with Respondent Local 825 United is required to obtain employees throughLocal 825 and Local 825 is required to furnish employees to United as requested.At all times material herein Local 825 has had a dispute with Chester, Utility,and other electrical contractors and subcontractors over the assignment of work.The contracts between Local 825 and its contracting employers in the constructionindustry assigned to Local 825 the operation of certain equipment specified in thecontracts?The disputes which are the subject of this proceeding arose when elec-trical contractors or subcontractors working on projects where members of Local 825were likewise employed, operated machinery over which Local 825 claimed con-tractual jurisdiction,s using electricians to perform the tasks.Not entirely irrelevantto this proceeding is the indication in the record that a personal feud exists betweenPeter Weber, business manager of Local 825, and George Renz, business manager ofLocal 164, IBEWB. The disputes1.With BellezzaBellezza was a subcontractor under Chester on the Marion-Bayonne job.Anthony Bellezza, president, testified that his company started to do trenchingwork under its subcontract toward the end of August 1961,4 employing eight operat-ing engineers, members of Local 825.Chester, the general contractor, was an elec-trical contractor with a bargaining agreement with Local 1049, IBEW, a Long Island2None ofthe Local825 contracts was introduced into evidence in this caseThisfinding is made on the basis of oral testimony3 Jurisdiction by contract is claimed under a standard subcontracting clause, a clauseprotected by the construction industry proviso to Section 8(e)The General Counsel hasnot attacked the clause4All dates hereinare 1961unless otherwise noted -286DECISIONSOFNATIONAL LABOR RELATIONS BOARDVocal 5At a time which must be fixed as shortly after the operations started, AnthonyBellezza had a conversation with Jack Pierson, business agent of Local 825, in which-Pierson complained that the electricians employed by Chester were operating equip-ment, particularly a sideboom, which, under the existing contract between Bellezzaand Local 825, was properly the work of Local 825. To settle this dispute a meetingWas arranged and held at the Roost Restaurant in Newark. This meeting was at-tended by Peter Weber, Pierson, Bellezza, W. A. Chester, vice president of Chester,and Anthony Araneo, representing Mohawk, another subcontractor.The time wasfixed as early September.According to both Bellezza and Chester, Chester wasasked by either Weber or Pierson to sign 'a collective-bargaining agreement withLocal 825The request was refused by Chester on the ground that such an agree-ment would be in conflict with his agreement with Local 1049Prior to this luncheonand in anticipation that agreement might be reached, Local 825 had dispatched a.sideboom operator to Chester.The man had worked only a few hours when the-cable snapped and Chester discharged the operator.Chester, at the luncheon, re-,quested a replacement for the sideboom operator, a request which was refused whenChester refused to sign the contract.Thus the luncheon was concluded with noagreement reachedOn September 7, Pierson called John J. Leary, construction engineer for PublicService, and told him that electricians were operating engineers' equipment 6 at theMarion job and that the work would be stopped the next day unless a contract wassigned.?Despite this threat of an immediate stoppage nothing happened until October 4when Pierson again met Anthony Bellezza at the jobsite, following a telephone callfrom Pierson to Bellezza.According to Bellezza, Pierson told him he would haveto call the men off the job and Bellezza then asked that they be allowed to finishthe day in order to -make the job safe.8 Pierson agreed to this and the men finishedthe day but did not work October 5 or 6. Bellezza then requested that the men re-turn since he did not consider the job yet safe, and the men worked October 9, 10,and 11.They stopped again and did not resume until October 17, after service ofthe injunction upon Respondents 9During this period Chester was unable to operatesince the excavation work was preliminary to its workPierson's testimony varies from the above since he states that he told Bellezzaand also Leary that the men were going to quit and that he had to request themto work on October 9, 10, and 11. Thus the issue posed is whether the men quitvoluntarily because they resented the use of their equipment by electricians or be-causetheywere directed to stop by Pierson.I think the evidence, while not conclusive, establishes that the stoppage was theresponsibility of Local 825.While some weeks had elapsed since Pierson's threatto Leary, the dispute at Marion had never been settled to the satisfaction of Local825.More important, however, I find that Bellezza's version of his conversationwith Pierson at the jobsite was the correct one, that Pierson did tell Bellezza hewould have to call the men off and that Pierson agreed to let the men finish theday and later had the union hall call the men to work Oct 9, 10, and 11. As willbe found later, it was the dispute at the Marion job, together with the dispute atthe Hackensack job, which triggered a series of work stoppages involving Unitedprojects which were in no way directly involved in any dispute with Local 825.The disputes at Marion and Hackensack led to stoppages at eight locations and Icannot accept the theory, particularly when I credit testimony which directly negatesthe theory, that all of these stoppages were the result of voluntary and spontaneousaction on the part of the individual members. I find that Local 825, acting throughPierson, at all times controlled the action of the members employed at Marion.105 The employees at the Marion-Bayonne project were members of Local 164, IBEW,Jersey City, working under an area agreement.6 Leary stated that Pierson's complaint was not to the operation of the sideboom butto a machine more imaginatively described as a cherrvpicker.v Pierson did not recall threatening to stop the job but did state that he told Leary hedid not think he could keep the men from quitting. I credit Leary's version of theconversation as the more accurates Bellezza explained that the open excavation, close to a public highway, presented ahazard to the public9 This date was fixed by William Chester and I accept it'5 In making this finding I do not find it necessary to accept the statement in the GeneralCounsel's brief that Pierson telephoned Bellezza for the appointment at the jobsite beforetalking to the men.Pierson's testimony was inconclusive on this point as it was onothers, but the inconclusiveness of his testimony has been a factor in my evaluation ofthe evidence. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS287I also find that the object of the work stoppage there was to force Bellezza to ceasedoing business with Chester in order to compel Chester to sign a contract withLocal 825.11I accordingly find that Respondents Local 825, Peter Weber, and John Piersoninduced and encouraged individuals employed by Bellezza to refuse to performservices for Bellezza and coerced and restrained Bellezza in violation of Section8(b) (4) (i) and (ii) (B) of the Act.2.With GatesThe Hackensack job was a project on which Gates was the prime contractor andUtility the electrical subcontractor.William Duffy testified that on September 28,as a result of a complaint from a master mechanic that Gates was violating its con-tract with Local 825, he went to the Hackensack jobsite.There he found electriciansemployed by Utility operating the hydrocrane, the welding machines, and a smalltractor.The task of operating these machines was assigned to Local 825 under itscontract with Gates, and the conract required that subcontractors make similar assign-ments.Duffy spoke to a man identified as Mr. Barton of Utility, asked him what hewas doing with electricians operating this equipment and was told by Barton thathe had "put them there."Duffy then asked who the general contractor was and wastold it was Gates.Duffy then walked off the job with his two men and called Gates.He testified, "I told Mr. Gates that his job was on strike until he straightened outthe job."The next day a meeting took place at the Howard Johnson Restaurant at the endof the Jersey Turnpike attended by Gerald Brown, vice president of United, Mandrup,Skeie, construction manager of United, Robert Gates, president of Gates, Weber,and Duffy.12The Hackensack job was discussed and Gates was told by Weberthat he was not to start dredging until the matter of the nonunion subcontractor 13was settled.On cross-examination Gates testified that Weber did not threaten him,that the admonition concerning dredging was in the form of a request, and that hisagreement to go along was voluntary.Later, on October 4, Gates asked Weber ifhe could go ahead and weld the gasline since the gasline had nothing to do withthe electricians [employed by Utility].Gates received this permission and the workof welding the gasline proceeded until it was concluded on October 10.Local 825members then again ceased work and did not return to Gates until the district courtinjunction was served upon Respondents on October 17.On the basis of the foregoing testimony it is not only clear that Duffy threatenedGates with a strike but that he called a strike and made it effective until enjoined.It is equally beyond dispute that the purpose of the strike was to cause Gates to ceasedoing business with Utility.The defense, ably argued by counsel, is a subtle one.Counsel stated at the hearing:We must submit that in the case of the Gates Construction Company there wasno picketing.The employees working for Gates terminated their employment.They left the jobsite because of a dispute with their employer on a breach ofhis primary obligation as they saw it to fulfill the terms of his labor agreementGates was the primary contractor.They found a violation as they saw it,ofGates' agreementThey stopped work.Now we submit that under thosecircumstances they are not relegated to suing for damages and staying involun-tarily in their employment while damages mount because of the breach of con--tract on the part of the employer.Unfortunately the argument finds little support in the facts.Not only did Duffytestify that he called a strike at Hackensack, thereby negating any concept of avoluntary quitting of employment, but Weber agreed to have the men go back for ashort period of time at Gates' request based on the fact that the work to be performedhad nothing to do with Utility's operations.When this welding was finished themen again quit and did not return until the Union was enjoined.Since I find that conduct of Local 825 at Marion falls clearly within the scopeof theSand Doordecision(Local 1976, United Brotherhood of Carpenters andJoiners of America, AFL et al. v. N.L.R.B.,357 U.S. 93), I must reject the legalargument as well. InSand Doorthe general contractors, Havstad and Jensen, hada contract with Local 1976 which provided that "workmen shall not be required11The complaint does not allege that an object of the strike was to force Public Serviceto cease doing business with Chester."A R Hamilton, a contractor, also attended^$ In WVeber's view any contractor who employedoperatorsother than Localbersto run equipment over whichLocal 825 claimed jurisdiction was nonunion, 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDto handle non-union material."Itwas to enforce this provision that the strike tookplace and, as here, no picketing took place.The facts, in essence are indistinguish-able, and the three factors which the court found established a violation inSandDoorare present here, i.e. (1) inducement of employees by the Union, (2) to engagein a strike or concerted refusal to work, (3) with an object of forcing or requiringtheir employer to cease doing business with a third person.Granted that the sub-contracting clause is legal under the construction industry proviso to Section 8(e),the legislative history of the Act is unequivocal respecting enforcement of such aclause, i.e., the inducement or encouragement of employees to engage in a strike toenforce a protected construction industry subcontracting clause is unlawful and theSand Doordecision applies.14I therefore find that Respondents Local 825, William Duffy, and Peter Weberinduced and encouraged individuals employed by Gates to refuse to perform servicesfor Gates with an object of forcing Gates to cease doing business with Chester inviolation of Section 8(b) (4) (i)and (ii) (B).A work stoppage also occurred at the Hudson generating station, Jersey City,amongthe Gatesengineerson October 10, 1961.Edward McManus, construction superintendent for Gates on the job (it was Mc-Manus' first day on the job), testified that about 2:30 or 3 p.m. the cranes stoppedworking.When he made inquiry the crew referred him to Pierson. Pierson toldMcManus that a contractor (not named by Pierson) at the jobsite was using gasoline-driven pumps not operated by members of Local 825 and that the men would notwork until the pumps were covered [by a contract with Local 825].While theGeneral Counsel contends that this stoppage was a part of the scheme to forcePublic Service to stop business with Gates, his own witness belies his theory.Herethe only evidence is that Local 825 sought to have Gates stop doing business with(another contractor, identified by Pierson at the hearing as Morris Electrical Company.Since there is no allegation in the complaint which involves Morris Electrical Com-pany I shall recommend dismissal of the complaint with respect to the Hudson gen-erating station project.3.With UnitedGerald A. Brown, vice president and construction manager for United, testifiedthat on September 29 he received a telephone call from Weber in which Weber toldhim that Public Service15wasin trouble with Local 825 because it was hiring "scab"contractors (Utility) at Hackensack.When Brown told Weber that United hadnothing to do with the Hackensack job Weber allegedly said, "If this difficulty upthere isn't cleared up I'm going to pull all the Public Service jobs."Weber saidhe would strike United because United worked for Public Service.That day, andin response to the call, Brown attended the luncheon, previously described, at theHoward Johnson Restaurant together with Skeie.Later that day Brown calledWeber and told him that Utility had removed its equipment at Hackensack andWeber agreed not to strike United.On October 5 Brown again received a call from Weber protesting conditions at theMarion job where Chester was the general contractor.Weber had the same com-plaint-that Chester was operating (with electricians) equipment over which Local825 claimed jurisdiction.Weber told him that if the situation was not settled byMonday morning (October 9) United would not have any men. Later that dayBrown tried to arrange a meeting with Weber but Weber was leaving for Philadelphia.Robert Baker, chief engineer for Public Service, testified that on the same day,October 5, he received a telephone call from Weber 16 who told him that PublicService had made a mistake and had contracted with a contractor (Chester) whodid not have a contract with 825 but was under contract with George Renz andLocal 164, IBEW.Weber told Baker he wanted him to cancel the contract withChester and that if he did not stop making contracts with contractors who hadagreements with Renz he (Weber) would shut down the Marion job and all jobsfor Public Service where Local 825 engineers were employed.Baker testified thatWeber engaged in a lengthy harangue concerning Renz, using profane and violentlanguage.14 SeeH Rept. 1147, p. 39, Leg. Hist, vol. 1, p. 943; Senator Kennedy, Leg. Hist.,-vol2, p. 1433; Senator Goldwater, Leg Hist, vol. 2, p. 1858The record reveals that United performed much of the construction work for PublicService and that Local 825 representatives appear to have identified United as the con-struction arm of Public ServiceThe two corporations are otherwise unrelated accordingto the recordN 'Brown testified that at the Howard Johnson Restaurant Weber had asked Brown tointervene with Public Service regarding the "scab" contractors, and Brown did speak toBaker the next day.What he said is not disclosed. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS289Skeie testified that on October 9 he received calls from his superintendents at theMercer and Bergen stations that the engineers were not working.He then calledDuffy who told him he knew about it and that United would not get any men andthat the next day he would not have men on the other jobs until the situation wasstraightened out.The next day the men at Seawaren failed to report and Uniteddid not have any men. On that same day J. R. Cunningham, industrial relationsmanager for United, sent a telegram to Local 825 requesting that the men returnto work. To this telegram Weber paid no attention.George Stribling was construction superintendent for United at the Bergen generat-ing station in October.He testified that on October 9 the operating engineers em-ployed at that project did not work and did not report for work until October 17.Stribling gave no explanation.John O'Driscoll, construction superintendent for United at the Mercer generatingstation, gave almost identical testimony.He testified that on October 9 the operatingengineers at Mercer did not work and did not report until October 17.On October9 he received a call from his assistant at the Burlington generating station informinghim that the engineer employed there had not reported. This engineer, according toO'Driscoll, did not report until October 17.Like Stribling, O'Driscoll gave noexplanation.Charles Pearce testified that he was construction superintendent for United at thePaterson gas plant at Paterson, New Jersey.He employed two operating engineerswho were members of Local 825. On October 11 he received a call from his boiler-maker foreman and as a result he went to the jobsite and saw the engineers' steward,Carey.Carey told him he was going to leave at noon and not return. Carey said hehad received a telephone call and was not going to work. Both engineers left atnoon and did not return until October 17.John Dmytryk, construction superintendent for United at the Seawaren generatingstation during September and October, employed about 53 engineers, all membersof Local 825.He testified that on September 28 he had a conversation with EdmondTafilowski, shop steward on the job,17 in which Tafilowski told him there was "sometrouble within the State of New Jersey affecting the operating engineers," and thatitmight affect the job the following Monday, October 2.The engineers, however,worked that day.On October 5 Tafilowski again came to Dmytryk's office andtold him there was other trouble and there might be no engineers on Monday,October 9.The engineers worked on Monday but on Tuesday, October 10, whenhe checked in the time office informed him that no operating engineers had reported.They did not work until October 19. The record does not indicate that there wereany other jobs which United was performing for Public Service on which membersof Local 825 were employed at this time.The Union's defense to thisprima faciecase of violation is that the action of themen in stopping work was voluntary and, in fact, beyond the control of Local 825.The record does not support the contention.Weber testified that at the luncheon at the Howard Johnson Restaurant he hada discussion with Brown as to the general policy of Public Service, particularly asto its allocation of work to contractors employing "non'union" subcontractors.Such subcontracting Weber believed to be a clear violation of the Union's contractwith the prime contractor (which it was) and this was the reason Weber requestedameeting with Public Service through Brown.The testimony of Pierson andDuffy indicates that the genesis of these disputes was this violation of Local 825'scontractual right to operate specific equipment, a right the Respondents thoughtthey were entitled to enforce.This belief was a firm one and, in the case of Weber,an emotional one, particularly in view of his personal feeling toward Renz.18Weberwas obviously dedicated to protecting what he considered to be the jurisdictionalrights of Local 825.Weber not only ignites quickly but explodes loudly when thoselights have been jeopardized and it would be impossible for anyone who has observedhim under emotional stress to believe that he could recollect with any degree ofaccuracy what he has said in those moments. I therefore credit both Brown andBaker in their statements that Weber threatened to shut down all the Public Servicejobs if the Marion (Chester) job was not straightened out, a threat which wascarried out on schedule. I also note that Bellezza, whom I have credited, was ableto have his men return to work for 3 days after he made the request of Piersonand that Gates was able to have welding work done upon request when it was notconnected with the work done by Utility. It is clear to me, from this record, that17Dmytryk testified that lie dealt with no business agent at Seawaren, only withTafilowski.18Weber claimed, and it Is not disputed, that Local 825 had been awarded this work inarbitration but thatRenz refusedto abide by the award. 290DECISIONSOP NATIONAL LABOR RELATIONS BOARDcontrol over the membership, both with respect to stoppage and resumption, wasat all times in the hands of Local 825 and its representatives.In further support of its contention Respondents introduced 12 members em-ployed at various jobsites and Shop Steward Tafilowski.19All testified, in effect,that their quitting was voluntary and in protest of violations of contractual obli-gations by Public Service or because they heard Public Service had been struck.Apart from the fact that I have found Local 825 responsible for the stoppages onother evidence, I have difficulty in accepting some of this testimony even thoughit is, sinceit goes to the state of mind of the member, uncontradicted.Thus RobertIllario, employed at Seawaren testified thatthe engineersthere, whom he estimatedat 60, heard "through the grapevine" that there was "trouble" at the Mercer jobat which Chester was the prime contractor.The grapevine was the Green LanternSalooninWoodbridge which seems to haveacted as aclearinghouse for craftinformation much as Lloyd's of London did for insurers.The information receivedwas that the electricians at Mercerwere runningthe cherrypicker and the side-boom and, Illario testified, "Naturally, we won't put up with a situation like that."The men discussed this among themselves and finally went to Tafilowski with theircomplaint and, after he took no action, they went out and "When he come to workthat day, we were out of work and he was surprised." 20 The substance of thistestimonyis that some60 engineers employed by United at a jobsite some 15 milesremoved from the situs of the dispute, which did not involve United, walked off thejob in protest without notifying their shop steward or the Local's business agent.This despite the fact that another member employed at Seawaren, Walter Zarnoch,testified that "some of the fellows wasn't too happy about not going to work, becausethey all got up (on the first day of the strike at Seawaren) and wanted to go towork."Smith, anengineer at theBergenstation, testified that he and two other engineersemployedatBergen"heard" (also in a saloon)that electricians were operatingengineers equipment at Mercer and decided on Friday, October 6, not to report forwork on October 9.Lawrence Carey, employed at the Patersonstation,testified that he and the twoother engineers quit at noon on October 11 when he heard that engineers hadceased work on other PublicServicejobs.Lawrence called Cahill, the local 825dispatcher, to notify him of their contemplated action and was told by Cahill to"sit tight."Nevertheless Carey states he told the two otherengineersthat now wasthe time to act and that by thetime a businessagent got around to Paterson toomuch time would be lost. Paterson,too, was some10 to 15 miles from the areaof dispute and Carey admitted that nothing like that (a strike instigated by theemployees over a disputeat another location)had happened in his 25 years asan engineer.Reluctant as I am to reject the en masse testimony of the membership,21 it is notthe kind of testimony which serves to rebut the evidence, which I find convincing, tothe contrary.Itmust be noted that the so-called voluntary action which took placeat some seven separate jobsites followed the threat made by Pierson to Bellezza toshut down the Mercer job.The threat was made October 4 but, as a result of thesafety plea, the job was not shut downuntilOctober 5.The Mercer job was onesource of a standing dispute between Local 825 and Public Service.On the daythe strike startedWeber threatened both Brown of United and Baker of PublicService that all Public Service jobs would be shut down on October9 unless theMercer strike was settled and on the same day Tafilowski predicted to Dmytrykthat there might be noengineersat Seawaren on October 9.On October 9 and 10(and at Paterson on October 11) the Public Service jobs were shut down.To holdthat such a clear and consistent pattern 22 of strike threat byunionrepresentativesfollowed by strike action as scheduled was the result of voluntary action on thepart of the members based, to a large degree, on rumors circulatedin saloons,19After these witnesses had testified counsel for the General Counsel moved to rejectfurther testimony as superfluous.This motion was granted. I therefore find that had allof the members of Local 825 employed on United jobs been called, their testimony,in sub-stance, would have been thesame,i.e , that they quit voluntarily20This iscontradictory, of course, to Tafilowski's prediction to Dinytryk on October 5,that there might be no engineers at work on Monday, October 921SeeLocal 825, International Union of Operating Engineers,AFL-CIO (R. G. MaupaiCo., Inc.),135 NLRB 578 (IR).22I find additional significancein the fact that temporaryresumptionof work was per-mitted at Mercer afterappealtoPiersonand that gasline welding waspermitted atHackensack after appealto `Veber.. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS291strains the credulity to the breaking point.Naivette, however becoming to theyoung and innocent, is a dispensable asset in evaluating labor disputes. It invitesmiscalculationI find that Respondents Local 825, Peter Weber, William Duffy, and John Piersoninduced and encouraged individuals employed by United to refuse to performservices and coerced and restrained United with an object of forcing United to ceasedoing business with Public Service and with the further object of forcing PublicService to cease doing business with Gates and Chester and forcing Public Service toforce Gates to cease doing business with Utility 23By said conduct Respondentshave violated Section 8(b) (4) (1) and (ii) (B) of the ActIV,THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.The General Counsel has specifically asked for a broad cease and desist order.In support thereof the General Counsel requested that the Trial Examiner takeofficial notice of prior cases in which the Board had found violations of the Acton the part of Respondent Local 825.24The Trial Examiner has taken such officialnotice.The General Counsel also asked that the Trial Examiner take officialnotice of other proceedings, including injunction proceedings and 10(k) proceed-ings.The Trial Examiner declined to take notice of proceedings in which injunc-tions under 10(1) may have issued on the ground that such injunctions constitutedno evidence of violation by the terms of the section itself.He further declinedto take notice of 10(k) proceedings where there was compliance with the determina-tion or the award on the ground that no unfair labor practice was committed untilthere was a failure to comply.The General Counsel's proffer of such proceedingsfor such a purpose is difficult to understand.Ibelieve, however, that the evidence in this proceeding clearly establishes thatthe Respondents had determined to threaten and coerce Public Service by inducingand encouraging individuals employed by United and other contractors to refuse toperform services for their employers with an object of forcing and compellingPublic Service to cease doing business with contractors who did not employ membersof Local 825 to operate specified equipment.The recommended order will there-fore, be designed to prevent the commission of similar and related unfair laborpractices which may reasonably be anticipated.SeeN.L.R.B. v. Express Publish-ing Company,312 U.S. 426.A broad order is permitted where the evidence showsthe existence of a general scheme, pattern, or course of conduct contemptuous oftheAct.N.L.R B. v. Local 522, Lumber Drivers, Warehousemen and Handlers,International Brotherhood of Teamsters, etc. (Republic Wire Corp.),294 F. 2d 811(C.A. 3) 1 find such a general pattern here.Upon the basis of the foregoing findings and conclusions and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.United Engineers & Constructors, Inc, Utility Service Corp, W. A. Chester,Inc, Public Service Electric & Gas Company, Gates Construction Company, andLettieri and Bellezza Company are engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2Local 825, International Union of Operating Engineers, AFL-CIO, is a labororganization within the meaning of the Act.Respondents Local 825, Peter Weber, and John Pierson 25 have induced andencouraged individuals employed by Bellezza to refuse to perform services, andhave coerced and restrained Bellezza with an object of forcing or requiring Bellezzato cease doing business with Chester, and have thereby violated Section 8(b) (4) (i)and (ii) (B) of the Act23I find the language of the statute sufficiently broad to cover such tertiary objective24The General Counsel citedLocal Union 825, International Brotherhood of OperatingEngineers,AFL-CIO (CarletonBrothersCompany),131 NLRB 452;Local825,Inter-natioinalUnion of Operating Enginccis, AFL-CIO (R C Maupai Co., Inc),135 NLRB578Local 827, Inteinational Hiotlierliood of Operating Gngincers (11'arrea Ccoige, IncCase No 22-CC-99 (not published in NLRB volumes)26 John Pierson was not named as a Respondent in the complaint in Case No 22-CC-141,he is a Respondent in the consolidated proceedings and his activities in Case No22-CC-14I were fully litigated without objectionM',23-53-63-vol. 138-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondents Local 825,PeterWeber, and William Duffy haveinduced andencouraged individualsemployed by Gates torefuse toperform services, and havecoerced andrestrainedGates withan object of forcing or requiringGatesto ceasedoing businesswithUtility, and have therebyviolated Section 8(b)(4)(i) and(ii) (B) of the Act.5.RespondentsLocal825, PeterWeber,John Pierson,and William Duffy haveinduced and encouraged individuals employedby Unitedto refuse to perform servicesand have coerced and restrainedUnitedwith an object of forcing and requiringUnited tocease doing business with Public Service and with the object of forcingand requiringPublicService to cease doing business with Gates and Chester andforcing and requiringPublicService to force Gates to cease doing business withUtility.By the aforesaid conduct Respondents have violated Section 8(b)(4)(i)and (ii) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Rocky Mountain Phosphates,Inc.andInternational Union ofOperating Engineers,Local375,AFL-CIO.Case No. 19-CA-2192.August 27, 1962DECISION AND ORDEROn December 1, 1961, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.The Trial Examiner also recom-mended that the allegation of discrimination in the complaint bedismissed.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'Rocky Mountain Phosphate Workers Union, herein called the Inde-pendent, was certified on July 12, 1960, as the bargaining representa-tive of Respondent's employees.Following certification, the Inde-pendent and Respondent bargained until March 1961, when animpasse was reached.As a result, the employees discussed the possi-bility of affiliating with an International union.On March 23, 1961,18 of Respondent's 23 employees signed authorization cards designat-ing International Union of Operating Engineers, Local 375, AFL-'The complaint alleged that Respondent violated Section 8(a)(3) by dischargingEdward Reindl.The Trial Examiner recommended dismissal of this allegation.As noexceptions were filed thereto, the Board adopts the 'dismissalpro forma.138 NLRB No. 35.